DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the matching portion" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 7, 8, 10, 12, 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terao EP 2979892 A1 (hereinafter “Terao”, cited in IDS filed 3/12/2020).
Regarding claim 1, Terao, with reference to FIGS. 1 and 29-32,  discloses a medium transporting apparatus comprising: a medium tray (102) on which a medium that has been discharged from a discharge portion (nip rollers R4 in FIG. 1) that discharges the medium is mounted, the medium tray matching an end portion of the medium at a portion upstream in a discharge direction of the discharge portion; 
a paddle (1033, shown in FIGS. 29-32) that comes in contact with the medium, which has been discharged on the medium tray, and that rotates, the paddle moving the medium towards the matching portion (102t, FIGS. 29-32); and 
a low frictional resistance member (1032 - a polyester film, [0097] of English translation) configured to switch between an advanced state (FIG. 32) advanced from outside a medium mount region of the medium tray to a first region including a position in the medium mount region where the paddle is in contact with the medium, and a retracted state (FIGS. 29, 30) retracted from the first region to outside the medium mount region, wherein 
the low frictional resistance member is switched from the retracted state to the advanced state after a first medium has been mounted on the medium tray, and is 
Regarding claim 2, wherein after the second medium has been moved with the paddle and after the low frictional resistance member has been switched temporarily to the retracted state from the advanced state, the low frictional resistance member is switched to the advanced state positioned above the second medium (not shown, but process of FIGS. 29-32 would be repeated for the second medium and other incoming mediums).
Regarding claim 5, wherein the low frictional resistance member is formed in a sheet shape.
	Regarding claim 6, wherein the low frictional resistance member is fixed to a rotation shaft (1030) disposed outside the medium mount region, and switching between the advanced state and the retracted state is performed by rotating (d7) the rotation shaft.
Regarding claim 7, wherein in the advanced state, the low frictional resistance member is disposed so as to form a shape in which the low frictional resistance member extended towards an outside (refer to shape of 1032 in FIG. 32) of the medium mount region from a fixed end fixed to the rotation shaft is curved and a free end side is advanced to the first region.


	Regarding claim 10, wherein the rotation shaft is disposed (located) in the discharge direction.
	Regarding claim 12, a medium processing apparatus (1) comprising: the medium transporting apparatus according to claim 1, and a processing portion (101) that performs a predetermined process on the medium mounted on the medium tray.
	Regarding claim 13, a recording system (7 and 1) comprising: a recording unit that includes a recording member that performs recording on a medium; and a processing unit (1) that includes the medium transporting apparatus according to claim 1 that transports the medium on which recording has been performed in the recording unit, and a processing portion (101) that performs a predetermined process on the medium mounted on the medium tray.
Allowable Subject Matter
Claims 3, 4, 9, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.